Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 


Rejoin claim 10. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Blake et al. (US Pub. No.: 2019/0119930 A1) being the closest prior art of references discloses a A system for manufacturing a luxury vinyl tile. The system includes a heater, a belt, and a wrapping machine. The heater is configured to heat a base layer of the luxury vinyl tile. The belt is configured to support and transfer the base layer through the system. The wrapping machine is configured to receive the base layer on the belt therethrough. The wrapping machine includes an adhesive dispenser and a series of rollers. The adhesive dispenser is 
However, the cited prior art of references fails to discloses or provide any motivation of comprising an automatic machine for width gluing of wooden lamellas into laminated plates as recited in claim 1. Thus, claims 1-10 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL I PATEL whose telephone number is (571)270-7660. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/VISHAL I PATEL/Primary Examiner, Art Unit 1746